Dissenting Opinion by
Porter, J.:
The policy upon which this action is brought was dated September 3, 1914, ran for the period of three years and by it the defendant company insured Daniel Kilgallon against loss or damage by fire, to the amount of one thousand dollars, to a frame building. Kilgallon and his wife, the owners, having executed a mortgage 'upon the property to Joseph M. Stark, there was, on May 1, 1916, attached to the policy a mortgage clause in the usual form, providing thai “Loss or damage, if any, under this policy, shall be payable to Joseph M. Stark as first mortgagee as his interest may appear, and this insurance, as to the interest of the mortgagee only therein, shall not be invalidated by any act or neglect of the mortgagor or owner of the within described property,” and then followed a recital of the conditions usually embraced in such clauses. The building was destroyed by fire on August 20, 1916, and this action was subsequently brought upon the policy. The defendant filed an affidavit of defense alleging (1) That the plaintiff *120was not the owner of the building and had no insurable interest therein. (2) That the building in question had been vacant and unoccupied for a long period of time and, therefore, the policy had by its express terms, become void, and (3) That the value of the building would not exceed one hundred dollars. At the trial evidence was produced bearing upon all three of the questions thus raised and the court submitted the second and third questions to the jury with instructions which involved no substantial error, with the result that the jury upon those questions found in favor of the plaintiff. The court withdrew from the jury any question as to the ownership of the property destroyed by fire. This, in my opinion, was an error.
While the opinion filed by the court affirming the judgment appealed from expresses views as to the effect of such a mortgage clause as that with which we are now dealing, which would deprive the insurer of any defense founded upon lack of title of the insured, the mortgagor, at the time the policy issued; it expressly declines to finally commit the court to that doctrine and leaves it open for future consideration. This renders it unnecessary to say more upon this particular point than that, in my opinion, the views are not sustained by the decisions of the Supreme Court of Pennsylvania. Leaving entirely out of consideration, however, any covenant of the policy which would have worked a forfeiture because the title of Kilgallon was not that of sole and unconditional owner, the question of his ownership of the property was still material to be considered in this case. There had been no change of ownership after the policy issued, nor after the mortgage was executed, nor for years before either of said events. No matter how exacting be the construction put upon the mortgage clause, the only effect of that clause was to protect the interest of the mortgagee, in the building insured, against loss by fire; it certainly did not convert it into a policy insuring the title. The loss, if any, under the policy was *121made payable to Joseph M. Stark, as first mortgagee, as his interest may appear. Now it is very clear in this case that the only interest of Stark, as mortgagee, was a lien upon the estate of Kilgallon in the property. If Kilgallon was the sole owner then Stark’s mortgage gave him an insurable interest in the entire property, but if Kilgallon owned only one undivided half of the property then Stark’s interest, as mortgagee, was limited to that undivided half. A policy of insurance upon property in which the insured has no interest and the owner of which he does not represent is a gambling contract pure and simple, and void, as against public policy. The owner of an undivided or contingent but insurable interest in property may insure that interest, but the contract being one of indemnity he cannot in the event of a loss recover more than the amount of his loss. He cannot recover the amount which he would have been entitled to recover had he been the sole owner. These principles are enforced for the purpose of removing from an insured the temptation to perpetrate fraud and crime; where there is no interest there can be no loss: State Mutual Fire Insurance Co. v. Roberts, 31 Pa. 438; Imperial Fire Insurance Co. v. Dunham, 117 Pa. 460.
The plaintiff offered as evidence of ownership of the property the will of Patrick Kilgallon, which devised the undivided half of a tract of three acres upon which the building stood to Daniel Kilgallon and his wife. This vested in the legal plaintiff and his wife title to one-half of the building in question, as tenants by entirety. Kilgallon testified that at that time the other one undivided half of the property was owned by William S. Stark, that he proposed to Stark that they should have the property divided, that Stark said “All right. So we got talking, and he said, I advise you to hire Mr. Chapman from Port Blanchard. He is the most capable man on doing it.” He further testified that he employed Mr. Chapman and his son, “and they came there and surveyed it, I think on a Thursday, and drove their stakes, *122the dividing line, and from that time afterward, what I considered was the Starks’ was a common.” He testified that he subsequently built a fence along the dividing line, which was afterwards broken down. He further testified, however, that he never had any other talk with William S. Stark about the alleged partition, never told him what the Chapmans had done, never showed him a map which he alleged the Chapmans had made and never spoke to Stark about it afterwards. No other evidence of any kind was offered by the plaintiff in support of his assertion that there had been a parol partition of the property. Whether such evidence was sufficient to warrant a finding that there had been a parol partition, under the terms of which Kilgallon and his wife had become the sole owners of the building, seems doubtful, but let it be conceded that it was. Certain it is that if that evidence had stood alone the court would not have been warranted in passing upon the question as matter of law, the question ought to have been submitted to the jury. But that was not the only evidence upon that point which was presented at the trial. Joseph M. Stark, the mortgagee, and equitable plaintiff here, testified that he had, ten or twelve years prior to the time of the trial in the court below purchased of William S. Stark the undivided one-half interest in the property in question and that he had held title thereto until 1912, at which time he conveyed said undivided one-half interest to the Madeira Coal Company. Stark testified that after acquiring title to the one undivided half of the property he had a conversation with Daniel Kilgallon, the legal plaintiff, in which he told Kilgallon that he owned all the coal underlying the three-acre tract and one-half of the surface and that he wanted the surface divided. “I told him I wanted the surface divided, and I thought we could divide it without going into court, and have a partition made, and he said he thought so too. That is as far as we ever got with it.” He distinctly testified that at the time he held this conversation with Kilgal*123Ion the latter said nothing about any claim that there had already been a partition of the property, between Kilgallon and William S. Stark, predecessor in title of Joseph M. Stark. Stark testified that the ground immediately adjacent to the house had prior to the fire been used by the Madeira Coal Company as a mule yard. Stark’s testimony would certainly have warranted the jury in finding that there never had been a parol partition, that Kilgallon and his wife only owned one undivided half of the property and that his (Stark’s) mortgage was a lien upon only that undivided' half. Stark was testifying against his own interests, and there was nothing in his testimony which warranted the court in disregarding it. Being of opinion that the court erred in withdrawing from the jury the question of the quantity of the interest of both the legal plaintiff and the mortgagee, I am constrained to dissent from the judgment entered by the court upon this appeal.